I N THE COURT OF APPEALS OF TENNESSEE

                          WESTERN SECTI ON AT JACKSON                      FILED
                                                                             December 4,
                       _______________________________                          2001

                                                                           Cecil Crowson, Jr.
                                                                            Appellate Court Clerk


SANDY SANDERS,                               ) Dye r Cha nc e r y Cour t
                                             ) No. 93- 166
          Pl a i nt i f f - Appe l l a nt ,  )
                                             )
v.                                           )
                                             )
DAVI D W LANI ER, I N HI S
             .                               )
I NDI VI DUAL AND I N HI S                   )
OFFI CI AL CAPACI TI ES, AND                 ) C/ A NO. 02A01- 9412- CH- 00276
THE STATE OF TENNESSEE,                      )
                                             )
          De f e nda nt s - Appe l l e e s . )
_ _ _ _ _ _ ______________________________________________________ _ _




Fr o m t he Cha nc e r y Cour t of Dye r Count y a t Dye r s bur g,
Ho no r a bl e W l l i am H. I nm
                 i               an, Se ni or Judge , Si t t i ng by
De s i g nat i on.




J e r r ol d L. Be c ke r a nd Sc ar l e t t A. Be at y,
LOCKRI DGE, BECKER & VALONE, P. C. , Knoxvi l l e , Te nne s s e e ,
At t or n e y f or Pl a i nt i f f - Appe l l a nt .


Cha r l e s W Bur s on, At t or ne y Ge ne r a l a nd Re por t e r , a nd
                .
S. El i z abe t h M t i n, As s i s t a nt At t or ne y Ge ne r a l , Na s hvi l l e ,
                     ar
Te nn e s s e e ,
Fo r Ap pe l l e e , St a t e of Te nne s s e e .




OPI NI ON FI LED:

REVERSED AND REMANDED
                                                  FRANKS, J.




CRAWFORD, P. J. ( W S. ) : ( Conc ur s )
                   .
FARMER, J . : ( Conc ur s )




                     Pl a i nt i f f ’ s a c t i on f i l e d a ga i ns t t he St a t e pur s ua n t

t o t h e Te nne s s e e Huma n Ri ght s Ac t ( THRA) , Te nne s s e e Code

An n o t a t e d §4- 20- 191, e t s e q. , wa s di s mi s s e d by t he Tr i a l J u d g e

f o r f a i l ur e t o s t a t e a c a us e of a c t i on.                     T. R. C. P. Rul e

1 2 . 0 2 ( 6) .

                     Pl a i nt i f f a l l e ge d s he i s e mpl oye d a s a Yout h

Se r v i c e s Of f i c e r wi t h t he J uve ni l e Cour t of Dye r Count y,

Te n n e s s e e .      Thi s pos i t i on i s c ompe ns a t e d by t he Count y 1 .                             Sh e

a l l e ge d t ha t s he wa s s e xua l l y ha r a s s e d by Cha nc e l l or Da vi d

La n i e r , a St a t e j udge , who pr e s i de d ove r bot h Cha nc e r y a nd

Co u n t y J uve ni l e Cour t 2 .             She a ve r s t ha t whe n s he r e j e c t e d h i s


    1
         T. C. A.     §37- 1- 106.

    2
       1 9 7 2 P u b l i c Ac t s 1 6 7 6 - 1 6 8 0 , Ch . 8 6 3 ( c r e a t i n g a l a w a n d e q u i t y c o u r t
    i n Dy e r Co u n t y , TN) r e a d s i n p a r t :

              Se c t i o n 1 .    Th e r e i s h e r e b y c r e a t e d t h e La w a n d Eq u i t y
              Co u r t f o r Dy e r Co u n t y , Te n n e s s e e , t h e j u r i s d i c t i o n o f wh i c h
              s h a l l b e c o - e x t e n s i v e wi t h Dy e r Co u n t y .

              Se c t i o n 2 .      Th e La w a n d E q u i t y Co u r t f o r Dy e r Co u n t y s h a l l
              h a v e c o n c u r r e n t j u r i s d i c t i o n wi t h t h e Ch a n c e r y Co u r t o f
              Dy e r Co u n t y a n d t h e Ci r c u i t Co u r t o f Dy e r Co u n t y , a n d s a i d
              Co u r t a n d t h e J u d g e t h e r e o f s h a l l b e v e s t e d wi t h a l l t h e
              c o mmo n l a w a n d s t a t u t o r y p o we r s o f t h e Ch a n c e r y Co u r t s , a n d
              t h e Ci r c u i t a n d L a w Co u r t s , a n d t h e j u d g e s t h e r e o f . . .

              Se c t i o n 1 1 .     Th e J u d g e o f t h e La w a n d E q u i t y Co u r t o f Dy e r
              Co u n t y , Te n n e s s e e s h a l l h a v e a n d e x e r c i s e a l l p r o b a t e
              j ur i s di c t i on and a l l j uve ni l e j ur i s di c t i on of al l j uve ni l e
              c a s e s a r i s i n g wi t h i n Dy e r Co u n t y , Te n n e s s e e , a n d t h e Co u n t y
              Cl e r k o f Dy e r Co u n t y , Te n n e s s e e s h a l l c o n t i n u e t o ma i n t a i n

                                                           2
a d v a n c e s , t he Cha nc e l l or de mot e d he r , a nd s he br ought t hi s

a c t i o n a l l e gi ng s e xua l di s c r i mi na t i on i n e mpl oyme nt .

                    The Tr i a l Cour t de t e r mi ne d t ha t t he St a t e of

Te nn e s s e e wa s n ot p l a i nt i f f ’ s ?e mpl oye r ? f or t he pur pos e s of

THRA.       Be f or e t he Tr i a l Cour t , p l a i nt i f f r e l i e d on Si bl e y

M mo r i al Hos pi t al v . W l s on, 488 F.2d 1338 ( D. C. Ci r . 1973) ,
 e                           i

a nd wh i l e t he Tr i a l J udg e r e i t e r a t e d t ha t Si bl e y he l d t ha t t he

Ac t r e a c he s be yond t he c ont e xt of di r e c t e mpl oyme nt , he

c o n c l u de d:

                    I n Hi l l v . Ne w Yor k Ci t y Boar d of Educ at i on, 808
F. Supp. 141 ( E. D. N. Y. 1992) t he pl a i nt i f f , a bl a c k
                    ma l e , e mpl oye d by a n i nde pe nde nt c ont r a c t or a s a b u s
                    dr i ve r wa s d e c e r t i f i e d by t he Boa r d, a nd l a t e r f i r e d
                    by t he c ont r a c t or .

                    The Cour t ga v e s hor t s hr i f t t o hi s c l a i m t ha t he wa s
                    a n e mpl oye e o f t he Boa r d, s a yi ng . . . ?t hi s
                    a r gume nt i gno r e s t he f unda me nt a l pr e di c a t e of Ti t l e
                    VI I l i a bi l i t y - t he e xi s t e nc e of a n e mpl oyme nt
                    r e l a t i ons hi p be t we e n t he one who di s c r i mi na t e s
                    a ga i ns t a not he r a nd t ha t ot he r who f i nds hi ms e l f t h e
                    vi c t i m o f d i s c r i mi na t i on. ?

W t h d ue de f e r e nc e t o t he Tr i a l J udge , t he Hi l l Cour t ’ s
 i

h o l d i ng i s i n a c c or d wi t h Si bl e y , a nd e mpl oye d t he s o- c a l l e d

?e c on omi c r e a l i t i e s ? t e s t s e t f or t h i n Spr i t v . Te ac he r s

I n s u r a nc e and Annui t i e s As s oc i at i on, 691 F.2d 1054 ( 2nd Ci r .

1 9 8 2 ) , va c a t e d 463 U.S. 1223 103 S. Ct . 3565, 77 L. Ed. 2d 140 6

( 1 9 8 3 ) , on r e ma nd 735 F.2d 23, 2nd Ci r . Ce r t . de ni e d 469 U.S.
8 8 1 , 105 S. Ct . 247, 83 L. Ed. 185 ( 1984) , t o hol d:

                    ?Unde r Spr i t , i t i s c l e a r t ha t t he Boa r d of
                    Educ a t i on wa s a ‘ Ti t l e VI I e mpl oye r ’ i n t hi s c a s e .
                    The Boa r d ha d t he e xc l us i ve powe r t o c e r t i f y
                    pl a i nt i f f t o dr i ve on Boa r d of Educ a t i on r out e s ,
                    a nd, be c a us e Amboy di d bus i ne s s onl y wi t h t he Boa r d ,
                    s uc h c e r t i f i c a t i on powe r wa s t a t a mount t o a ‘ ve t o ’


             a l l r e c o r d s o f j u v e n i l e a n d p r o b a t e c a s e s wh e r e wi t h i n t h e
             s p e c i a l j u r i s d i c t i o n o f t h e Co u n t y Co u r t . . . .

                                                          3
                   powe r by t he Boa r d ove r pl a i nt i f f ’ s e mpl oyme nt . ?
                   I d. a t 148.

                   A c ompl a i nt wi l l be di s mi s s e d f or f a i l ur e t o s t a t e a

c l a i m upon whi c h r e l i e f ma y be gr a nt e d, onl y i f a f t e r t a ki n g

t he a l l e ga t i ons o f t he c ompl a i nt a s t r ue , t h e r e i s no s e t of

f a c t s unde r whi c h p l a i nt i f f woul d be e nt i t l e d t o r e l i e f .

Le wi s v . Al l e n, 698 S. W 2d 58 ( Te nn. 1985) ; T. R. A. P. 12. 02( 6 ) .
                              .

Ou r r e vi e w of t he Tr i a l J udge ’ s a c t i on i n t hi s c a s e i s de n o v o

wi t h n o pr e s umpt i on of c or r e c t ne s s , s i nc e t he i s s ue i s a

q u e s t i on o f l a w.         T. R. A. P. Rul e 13( d) .

                   THRA s t a t e s t ha t i t i s a di s c r i mi na t or y pr a c t i c e f o r

a n e mp l oye r t o:

                   ( 1) Fa i l or r e f us e t o hi r e or di s c ha r ge a ny pe r s on
                   or ot he r wi s e t o di s c r i mi na t e a ga i ns t a n i ndi vi dua l
                   wi t h r e s pe c t t o c ompe ns a t i on, t e r ms , c ondi t i ons or
                   pr i vi l e ge s of e mpl oyme nt be c a us e of s uc h
                   i ndi vi dua l s ’ r a c e , c r e e d, c ol or , r e l i gi on, s e x, a g e
                   or na t i ona l o r i gi n . . . .         T. C. A. §4- 21- 401( 1) .

                   ?Empl oye r ? i s de f i ne d a s i nc l udi ng ?t he s t a t e , o r a n y

p o l i t i c a l or c i vi l s ubdi vi s i on t he r e of , a nd pe r s ons e mpl oyi n g

e i g h t ( 8) or mor e pe r s ons wi t hi n t he s t a t e , or a ny pe r s on

a c t i n g a s a n a ge nt of a n e mpl oye r , di r e c t l y or i ndi r e c t l y. ?

T. C. A. §4- 21- 102( 4) .

                   Our c our t s i nt e r pr e t THRA i n a c c or da nc e wi t h i t s

p a r a l l e l f e de r a l ve r s i on, Ti t l e VI I .                Br uc e v . W s t e r n Aut o
                                                                                      e

S u p p l y Co. , 669 S. W 2d 95 ( Te nn. App. 1984) .
                          .                                                            Al s o s e e 906

F. Su p p . 441 ( E. D. Te nn. 1995) ( THRA a nd Ti t l e VI I s houl d be

s i mi l a r l y c ons t r ue d, s i nc e bot h ha ve t he s a me pur pos e . ) 3


   3
       T. C. A.   §421- 101( a ) pr ovi de s :

              I t i s t h e p u r p o s e a n d i n t e n t o f t h e g e n e r a l a s s e mb l y b y t h i s
              c h a p t e r t o ( 1 ) P r o v i d e f o r e x e c u t i o n wi t h i n Te n n e s s e e o f t h e
              p o l i c i e s e mb o d i e d i n t h e f e d e r a l Ci v i l Ri g h t s a c t s o f 1 9 6 4 , 1 9 6 8

                                                           4
                  Fe de r a l Cour t s ha ve i nt e r pr e t e d Ti t l e VI I ’ s

d e f i n i t i on of ?e mpl oye r ? t o r e a c h be yond t he e nt i t i e s whi c h

l i t e r a l l y wr i t e a n e mpl o ye e ’ s pa y c he c k.         Si nc e t he Ac t di d

n o t d e f i ne ?e mpl oye e ?, t he Cour t s ha ve l ooke d t o t he Na t i ona l

La b o r Re l a t i ons Ac t f or gui da nc e i n a s c e r t a i ni ng l e gi s l a t i ve

i nt e n t .     Ar br us t e r v . Qu i nn, 711 F.2d 1332, 1341 ( 6t h Ci r .

1983) .

                  The ?e c onomi c r e a l i t i e s t e s t ? e mpl oye d by Fe de r a l

Co u r t s ha s e s t a bl i s he d a f l e xi bl e s t a nda r d t ha t t e nds t owa r d

i n c l u s i on of a br oa d numbe r of wor ke r s unde r t he pr ot e c t i on o f

t he Ac t .       Se e e . g. ,         Re al v . Dr i s c ol l St r awbe r r y As s oc i at i on ,

I nc . , 603 F.2d 748, ( 9t h Ci r . 1979) , Lut he r v . Z. W l s on,
                                                               i

I nc . , 528 F. Supp. 1166 ( S. D. Ohi o 1981) .                       The e c onomi c

r e a l i t i e s t e s t f or e mpl oye e s t a t us ha s be e n de ve l ope d by t h e

c a s e s f oc us i ng on t he a bi l i t y of e mpl oye r s a nd ot he r s t o

c o n t r o l a c c e s s t o e mpl oyme nt oppor t uni t i e s , t he t e r ms a nd

c o n d i t i ons of e mpl oyme nt , a nd whe t he r t he a l l e ge d e mpl oye e

u n d e r t he c i r c ums t a nc e s i s s ubj e c t t o t he e f f e c t s of unl a wf u l

d i s c r i m na t i on.
             i

                  The f i r s t c a s e t o t a ke t hi s a ppr oa c h wa s Si bl e y ,

wh e r e t he hos pi t a l a r gue d t ha t be c a us e t he r e wa s no e mpl oyme n t

r e l a t i ons hi p b e t we e n t he pl a i nt i f f a nd t he hos pi t a l , t h e

p l a i n t i f f ha d no c a us e of a c t i on.           The Cour t , howe ve r , f oc u s e d

o n t h e e c onomi c r e a l i t i e s of t he r e l a t i ons hi p a nd c onc l ude d

t ha t t he f or ma l r e l a t i on s hi p be t we e n t he pl a i nt i f f a nd t he

h o s p i t a l di d not c ont r ol , r a t he r t he i s s ue be i ng whe t he r t h e

h o s p i t a l ha d t he powe r t o a f f e c t t he pl a i nt i f f ’ s e mpl oyme nt .


               a nd 1972.   .   .   .

                                                      5
                    The Cour t i n Ar br us t e r , i n a dopt i ng t he e c onomi c

r e a l i t i e s t e s t , s a i d t ha t i t woul d e xa mi ne whe t he r t he

e mp l o y e r wa s i n a pos i t i on t o a f f e c t t he ongoi ng wor ki ng

c o n d i t i ons of t he e mpl oye e , a nd c onc l ude d t ha t c ongr e s s

i n t e n d e d t o pr ot e c t a l l wor ke r s f r om di s c r i mi na t or y pr a c t i c e s ,

u n l e s s s uc h wor ke r s we r e e xc l ude d by s pe c i f i c s t a t ut or y

e x c e p t i on.      The Cour t s a i d ?t ha t t he t e r m ‘ e mpl oye e i n Ti t l e

VI I mu s t be r e a d i n l i gh t of t he mi s c hi e f t o be c or r e c t e d, a n d

t h e e n d t o be a t t a i ne d. ’        322 U. S. a t 124, 64 S. Ct . a t 857

( c i t a t i ons o mi t t e d) . ?    The mos t i mpor t a nt f a c t or i n t hi s t e s t

i s t h e e mpl oye r ’ s a bi l i t y t o c ont r ol t he j ob pe r f or ma nc e a n d

e mp l o y me nt oppor t uni t i e s of t he pl a i nt i f f .          Ey e r man v . M y
                                                                                        ar

Ka y Cos me t i c s , 967 F.2d 213, 219 ( 6t h Ci r . 1992) .

                    He r e , p l a i nt i f f a l l e ge s t ha t La ni e r ha d t he

a u t ho r i t y t o h i r e , d i s c i pl i ne , p r omot e , d e mot e , o r t e r mi na t e

a l l j u ve ni l e c our t e mpl oye e s , i nc l udi ng s e c r e t a r i e s a nd

j uv e n i l e o f f i c e r s .   She a l l e ge d t ha t La ni e r , i n r e t a l i a t i on

f o r t h e r e j e c t i on of hi s s e xua l a dva nc e s , de mot e d he r f r om h e r

s u p e r v i s or y pos i t i on.     She a l l e ge d t ha t La ni e r de ni e d he r a n

i n c r e a s e i n s a l a r y a nd uni l a t e r a l l y c ha nge d he r j ob

r e q u i r e me nt s a nd r e s pons i bi l i t i e s on a we e k- t o- we e k ba s i s .

Ta k i n g t he a l l e ga t i ons of t he c ompl a i nt a s t r ue , s he ha s

d e mo n s t r a t e d t ha t La ni e r di r e c t e d he r wor k, s upe r vi s e d he r

a s s i g n me nt s , c ont r ol l e d he r s a l a r y, a nd de t e r mi ne d he r j ob

s e c ur i t y.

                    The s e a l l e ga t i ons me e t t he e l e me nt s of t he c ommon

l a w t e s t of c ont r ol whi c h a s ks whe t he r t he a l l e ge d e mpl oye r

h a d t he r i ght t o hi r e , f i r e , s upe r vi s e , a nd s e t t he wor k

                                                   6
s c h e d ul e of t he e mpl oye e .        De al v . St at e Far m M ual I ns ur a n c e
                                                                     ut

Co . Of Te x as , 5 F. 3r d 117, 119 ( 5t h Ci r . 1993) .                 The s e

a l l e ga t i ons a l s o me e t t h e r e qui r e me nt s of t he ?e c onomi c

r e a l i t i e s ? t e s t , whi c h a s ks whe t he r t he e mpl oye r s e t t he t e r ms

a n d c ondi t i ons of e mpl oyme nt a nd c ont r ol l e d t he j ob

p e r f o r ma nc e a nd oppor t uni t i e s f or a dva nc e me nt .     Ar br us t e r ;

Ey e r ma n and De al .

                    I n t he c a s e of ha r r a s s me nt by a s upe r vi s or , a n

e mp l o y e r i s r e s pons i bl e f or t he a c t i ons of i t s a ge nt , Pi e r c e

v . Co mmonwe al t h Li f e I ns ur anc e Co. , 40 F.3d 796 ( 6t h Ci r .

1 9 9 4 ) , c i t i ng Kauf f man v . Al l i e d Si gnal , I nc . , Aut ol i t e Di v . ,

9 7 0 F.2d 178, 183 ( 6t h Ci r . 1992) ( hol di ng t ha t t he ?kne w or

s h o u l d ha ve known? s t a nda r d doe s not a ppl y t o s e xua l

h a r a s s me nt c a s e s ) ; al s o s e e 29 C. F. R. 1604. 11( c ) ( ?Appl yi ng

g e n e r a l Ti t l e VI I p r i nc i pl e s , a n e mpl oye r . . . i s r e s pons i bl e

f o r i t s a c t s a nd t hos e of i t s a ge nt s a nd s upe r vi s or y e mpl oy e e s

wi t h r e s pe c t t o s e xua l h a r a s s me nt r e ga r dl e s s of whe t he r t he

s p e c i f i c a c t s we r e a ut ho r i z e d or e ve n f or bi dde n by t he

e mp l o y e r a nd r e ga r dl e s s of whe t he r t he e mpl oye r kne w or wou l d

h a v e k nown of t he i r oc c ur r e nc e . ?) .      Age nc y i s de t e r mi ne d by

e x a mi n i ng f a c t or s s uc h a s whe n t he a c t t ook pl a c e , whe r e i t

t o o k p l a c e , a nd whe t he r i t wa s f or s e e a bl e .    Yat e s v . Av c o

Cor p . , 819 F.2d 630, 636 ( 6t h Ci r . 1987) .                 An a c t ma y be

wi t hi n t he s c ope o f e mpl oyme nt e ve n i f i t i s s pe c i f i c a l l y

f o r b i d de n.     I d. , c i t i ng Re s t a t e me nt ( Se c ond) of Age nc y, §21 7 -

2 3 2 ( 1958) .

                    La ni e r ’ s a ut h or i t y f or pr e s i di ng ove r t he Count y

J u v e n i l e Cour t wa s ba s e d on a n a c t of t he s t a t e l e gi s l a t ur e .

                                                 7
1 9 7 2 Publ i c Ac t s 1676- 1680, c h. 863.                               Pl a i nt i f f ’ s c ompl a i nt

a l l e g e s t ha t t he St a t e wi l l f ul l y f a i l e d t o a de qua t e l y

s u p e r v i s e , moni t or , or d i s c i pl i ne J udge La ni e r , e ve n a f t e r h e
                                                                                            4
b e c a me t he s ubj e c t o f a f e de r a l i nve s t i ga t i on.                              Ta ki ng t he s e

a l l e g a t i ons a l ong wi t h t hos e r e ga r di ng hi s s upe r vi s or y c ont r o l

o f t h e J uve ni l e Cour t a s t r ue , we c a nnot s a y t he pl a i nt i f f c a n

p r o v e no s e t of f a c t s whi c h woul d e nt i t l e he r t o r e l i e f

a g a i ns t t he St a t e .           Se e Pi e r c e .

                  At f i r s t bl us h , t he St a t e ma de a n a ppe a l i ng a r gume n t

t h a t i t s houl d not be c ons i de r e d a n e mpl oye r be c a us e i t i s n o t

i n a p os i t i on t o g r a nt a l l t he s t a t ut or y r e l i e f t he pl a i nt i f f

wa s e n t i t l e d t o unde r t h e Ac t .                     Thi s a r gume nt wa s a ns we r e d i n

S i b l e y , whe r e t he Cour t s a i d:

                  Appe l l a nt a r gue s t ha t t hi s pr ovi s i on ?c onc e r ns
                  r e l i e f t ha t onl y a n e mpl oye r c a n gi ve t o i t s
                  e mpl oye e s ?.     The s t a t ut or y e nnume r a t i on of r e me di e s
                  i s b y i t s t e r ms , h owe ve r , i l l u s t r a t i ve r a t he r t ha n
                  e xha us t i ve ; a nd i t a l s o r e a c he s e xpl i c i t l y be yond
                  t he c ont e xt of di r e c t e mpl oyme nt t o e mpl oyme nt
                  a ge nc i e s a nd l a bor or ga ni z a t i ons .       W l e ne i t he r
                                                                            hi
                  hi r i ng nor r e i ns t a t e me nt ma y be r e l e va nt out s i de t h e
                  c ont e xt of di r e c t e mpl oyme nt , bot h i nj unc t i ve a nd
                  ba c k pa y r e l i e f ( i n t he s e ns e of mone t a r y da ma ge s
                  f or l os t e mpl oyme nt oppor t uni t i e s ) ma y be a va i l a b l e ,
                  i n a n a ppr opr i a t e c a s e , a ga i ns t r e s ponde nt s who a r e
                  ne i t he r a c t ua l nor pot e nt i a l di r e c t e mpl oye r s of
                  pa r t i c ul a r c o mpl a i na nt s , but who c ont r ol a c c e s s t o
                  s uc h e mpl oyme nt a nd who de ny s uc h a c c e s s by
                  r e f e r e nc e t o i nvi di ous c r i t e r i a .

4 8 8 F.2d 1342.

                  W c onc l ude t ha t t he e l e me nt s of a THRA c l a i m ha ve
                   e



   4
     La n i e r wa s a n e l e c t e d S t a t e o f f i c i a l , a n d t h e Co u n t y         coul d exe r c i s e no
   c ont r ol over hi s conduc t .                Ho we v e r , t h r o u g h S t a t e a c t   i o n t h e Co u r t Of
   Th e J u d i c i a r y h a d j u r i s d i c t i o n o v e r La n i e r ’ s c o n d u c t    a s a j u d g e , T. C. A.
   § 1 7 - 5 - 1 0 1 , e t s e q . , a n d t h e S u p r e me Co u r t i n 1 9 9 3 e s t        a bl i s h e d pr oc e dur e s
   t o d e a l wi t h s e x u a l h a r r a s s me n t i n t h e j u d i c i a l d e p a r      t me n t .    Se e
   Ad mi n i s t r a t i v e Di r e c t o r y 9 3 - 5 .



                                                             8
b e e n a l l e ge d a ga i ns t t he St a t e , a nd t he Tr i a l Cour t ’ s j udgme n t

i s r e ve r s e d.   The c a us e wi l l be r e i ns t a t e d t o t he Tr i a l

Co u r t ’ s doc ke t f or f ur t he r pr oc e e di ngs c ons i s t e nt wi t h t hi s

o p i n i on.

                The c os t o f t he a ppe a l i s a s s e s s e d t o a ppe l l e e .




                                             ________________________
                                             He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
W l l i a m F. Cr a wf or d, P. J . ( W S. )
  i                                    .




_ _ _ _ _ _ __________________ ___
Da vi d R. Fa r me r , J .




                                               9